Citation Nr: 0007442	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran did not address a claim of entitlement to service 
connection for Bell's palsy in his September 1998 substantive 
appeal, and he specifically withdrew any claim for such 
benefits in an August 1999 statement.  Therefore, this issue, 
having been withdrawn in writing by the veteran, is not in 
appellate status and will not be addressed by the Board.  
38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  In September 1996, the RO denied a claim to reopen the 
issue of entitlement to service connection for a nervous 
disorder, and a timely appeal was not perfected therefrom.

2.  Evidence received since the September 1996 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
direct service connection for a nervous disorder.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision denying a claim to reopen 
the issue of entitlement to service connection for a nervous 
disorder is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  The evidence received since the September 1996 RO 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a nervous disorder on a 
direct basis is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The RO notified the veteran of its September 1985 decision 
denying service connection for a nervous condition in October 
1985.  Schizophrenia is considered a nervous condition 
pursuant to the Schedule for Rating Disabilities.  It 
indicated that the evidence did not establish service 
connection for a nervous condition.  That decision was not 
appealed, and it is final.  See 38 U.S.C.A. § 7105.  A claim 
which is final may be reopened through the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In September 1996, the RO denied the veteran's claim to 
reopen the issue of entitlement to service connection for a 
nervous disorder.  An appeal to that decision was not 
perfected in a timely manner.  See 38 U.S.C.A. § 7105.

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107 has been filled.  Id.

Available to the RO at the time of the last final decision in 
September 1996 were the appellant's service medical records, 
post-service VA medical records, and statements provided by 
the veteran.  

The service medical records reveal no medical evidence of 
schizophrenia, or any other nervous disorder.  The December 
1974 release from active duty examination is negative for a 
nervous condition.  

VA medical records dated from 1980 to 1996 reflect that the 
veteran was diagnosed with schizophrenia beginning in 
February 1980.  There is no medical opinion in these records, 
however, that links schizophrenia to his military service.  
Indeed, according to a September 1983 VA Medical Center 
discharge report, the veteran reported that he had no 
psychiatric problems in service.

In his statements, the veteran essentially contended that he 
developed a nervous disorder in service.  He believed that an 
aircraft accident may have triggered his schizophrenia or 
depression.  In this regard, he maintains that while 
stationed on an aircraft carrier off the coast of Vietnam he 
witnessed an aircraft crash.  He recalled later reporting to 
sick bay where he was diagnosed with depression.  

Based on the foregoing evidence, the RO denied the 
appellant's claim in September 1996, and notified him by 
letter in October 1996.  The basis for the denial was that 
the veteran had not submitted new and material evidence 
adequate to reopen the claim for entitlement to service 
connection for a nervous disorder.  For example, he submitted 
no competent evidence that he developed a nervous disorder in 
service, or to a compensable degree within one year of 
discharge.  Furthermore, he submitted no competent evidence 
linking his current schizophrenia, or any other nervous 
disorder, to service.

Evidence received since the September 1996 RO decision 
includes additional VA outpatient treatment records dated 
from 1980 to 1989; November 1995 and September 1998 VA Mental 
Hygiene Clinic records; additional VA outpatient and hospital 
discharge reports through March 1999; a March 1999 transcript 
of the veteran's testimony before a hearing officer at the 
RO; and written statements provided by the veteran.

There is no medical opinion linking the veteran's 
schizophrenia, or any other nervous disorder, to service in 
the VA outpatient treatment records dated from 1984 to 1989.

In the September 1998 VA Mental Hygiene Clinic record, a VA 
physician indicated that the veteran reported that his mental 
illness began in 1973.  The physician observed that after 
discharge, the veteran was followed for mental illness.  The 
physician added that he had been following the veteran for 
the past 20 years for chronic, paranoid schizophrenia.  

In March 1999, the veteran testified before a hearing officer 
at the RO.  He recounted that in 1975 a doctor at the VAMC in 
Omaha advised him to have psychiatric treatment, however, he 
decided not to do it.  He implied that the same VA doctor has 
been treating him since he left service in 1975.  He 
testified that in service, while he served aboard the USS 
MIDWAY, he developed depression.  A doctor on board 
reportedly told him to keep busy.  He did so by focusing on 
his duties.  He indicated that he received combat pay while 
the USS MIDWAY was stationed off the coast of Vietnam.  
During this time, around October 1973, he witnessed an 
aircraft crash on landing, which resulted in seven deaths.  
After that incident, he recalled that his Commander sent him 
to sick bay.  After service he went to VA for medical and 
psychiatric care but he refused treatment or analysis prior 
to 1980.  He did not recall receiving treatment from any 
private medical care providers, except once.  In 1979, his 
employer at the time sent him to a psychiatrist.  He did not 
remember the psychiatrist's name.  He did recall that the 
psychiatrist was an elderly gentleman, and he thought that he 
may have passed away.  

The additional VA outpatient records and hospital discharge 
reports through March 1999 indicate treatment for 
schizophrenia without providing a medical nexus to service.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these new 
records still do not show that he developed a nervous 
disorder in service or compensably disabling disorder within 
one year of discharge.  Moreover, the medical evidence listed 
above is cumulative of the evidence of record available in 
September 1996 that established that the veteran had a 
nervous disorder, namely schizophrenia, without a nexus to 
service.  That finding remains true today. 

His testimony and statements, as a lay person, are not 
competent to diagnose schizophrenia, or any other nervous 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  
The veteran's claim that a VA doctor told him to get 
psychiatric treatment in 1975 is not supported by the medical 
record, and in any event there is no medical evidence that 
the veteran was treated for a nervous condition within a year 
from service.  Without competent evidence linking his current 
schizophrenia to service, the Board finds that his testimony 
is not material to the issue on appeal.  In this regard, it 
must be recalled that a "layman's account of what (a 
physician) purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

While the appellant and his representative contend that the 
September 1998 Mental Hygiene record is new and material 
because it relates a current nervous disorder to within a 
year of discharge, the September 1998 VA examiner reported 
only that he had treated the veteran for schizophrenia for 
the last 20 years.  He did not indicate that he treated the 
appellant within a year of discharge, and simply indicated 
instead that he began treating the veteran around 1978.  
Furthermore, the VA doctor did not relate the veteran's 
schizophrenia, diagnosed more than a year after discharge, or 
any other nervous disorder to service.  Therefore, the Board 
finds that the September 1998 Mental Hygiene record is not 
new and material evidence to reopen the claim.

The testimony that he receives Social Security benefits and 
that a private psychiatrist treated him in 1979 is not 
material because there is no indication that this 
psychiatrist determined that a nervous disorder was related 
to the veteran's service.  Moreover, there is no proffer of 
proof that the Social Security records would show that the 
appellant incurred or aggravated a psychiatric disorder in 
service, or that a compensably disabling disorder was 
manifest within a year of separation.  Therefore, the veteran 
has made no showing as to the possible relevance of these 
psychiatric records, Godwin v. Derwinski, 1 Vet. App. 419, 
425 (1991), and it must be recalled that any "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim.  In connection with the 
search for documents, this duty is limited to specifically 
identified documents that, by their description, would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Indeed, the veteran 
testified that the private psychiatrist was probably dead and 
he could not even remember his name.  Where the veteran 
acknowledges the unavailability of private medical records, 
the Board is not obligated under the duty to assist to seek 
them out.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).   
In any event, for the foregoing reasons, the Board finds that 
these potential records are not relevant.

As the evidence submitted since September 1996 fails to 
contain evidence of a nervous disorder in service, a 
compensably disabling psychiatric disorder within one year of 
discharge, or evidence linking a current nervous disorder to 
service or an event during service, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has not been submitted and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a nervous disorder, the 
appeal is denied.



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

